Title: General Orders, 22 September 1780
From: Washington, George
To: 


                        
                            Head Quarters Orangetown September 22d 1780
                            Parole Washington
                            Countersigns Greene Steuben
                            Watchword Luzerne
                        
                        For the day Tomorrow
                        Brigadier Genral Huntington
                        Colonel Chambers
                        Lieutenant Colonel Barber
                        Major Davis
                        Brigade Major Pettingel
                    